FILED
                            NOT FOR PUBLICATION                              NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ABE WILLIAMS, Jr.,                                No. 15-15202

               Petitioner - Appellant,            D.C. No. 2:08-cv-02315-TJH

 v.
                                                  MEMORANDUM*
RAYTHEL FISHER, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Terry J. Hatter, Jr., District Judge, Presiding

                          Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      California state prisoner Abe Williams, Jr., appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s

decision denying a habeas petition, see Murdaugh v. Ryan, 724 F.3d 1104, 1113

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2013), and we affirm.

      Williams first contends that the district court erred by reviewing his claim

under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).

Although Williams’ conviction became final before AEDPA’s enactment, the

district court properly applied AEDPA because Williams filed his habeas petition

after the statute’s effective date. See Woodford v. Garceau, 538 U.S. 202, 207

(2003). In addition, because Williams has not shown that his punishment has been

increased, he has not demonstrated an ex post facto violation. See Dobbert v.

Florida, 432 U.S. 282, 293-94 (1977).

      Williams next argues that the district court abused its discretion by failing to

hold an evidentiary hearing regarding his claim that he is entitled to additional

custody credits. The district court did not abuse its discretion because the record

shows that Williams is not entitled to relief on this claim. See Schriro v.

Landrigan, 550 U.S. 465, 474 (2007).

      We treat Williams’ additional arguments as a motion to expand the

certificate of appealability. So treated, the motion is denied. See 9th Cir. R. 22-

1(e); Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012); Hiivala v. Wood, 195 F.3d
1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.


                                           2                                    15-15202